Citation Nr: 0602448	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active military service from August 1972 to 
August 1974.

The appeal comes the Board of Veterans' Appeals (Board) from 
a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that in pertinent part, denied the veteran's claims 
seeking entitlement to service connection for a stomach 
disorder, chronic headaches, and a visual disorder.  

In November 2003, the Board remanded the case for additional 
development.  VA has since granted service connection for 
bilateral hearing loss and tinnitus and the veteran has not 
indicated disagreement with the ratings assigned.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The competent medical evidence of record does not relate 
a stomach disorder to active military service.

3.  Competent medical evidence reflects that chronic 
headaches began during active military service.

4.  There is no competent medical evidence of record tending 
to relate a vision disorder to active military service.




CONCLUSIONS OF LAW

1.  A stomach disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).

2.  Chronic headaches were incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

3.  A vision disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided a rating decision, a statement of the case, 
and a supplemental statement of the case.  VA sent a notice 
letter in April 2003.  These documents provided notice of the 
law and governing regulations as well as the reasons for the 
determination made regarding his claims.  The veteran was 
informed of what evidence is needed to substantiate the 
claims.  The VCAA letter also told the veteran what evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d) (West 2002 & Supp. 
2005).

VA provided required VCAA notice subsequent to the initial 
adverse decision contrary to 38 U.S.C.A. § 5013A, which gives 
the veteran the right to a remand for readjudication.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Board did remand the case for compliance with the notice 
requirement.  Subsequently, in Short Bear v. Nicholson, 19 
Vet. App. 341, (2005), the Court determined that only VA's 
failure to point out what evidence is needed to substantiate 
the claim would be unfairly prejudicial to the veteran. 

Background

The veteran's service medical records (SMRs) reflect he was 
sound at entry; however, his enlistment examination report 
notes refractive error.  

The veteran was hospitalized in late April and early May 1973 
after a car accident.  During a four-day observation, there 
was no evidence of peritoneal irritation, abnormal hemacrit, 
or localized findings.  A chest X-ray and an 
electrocardiogram were normal.  The discharge diagnosis was 
abdominal contusions.  

 An episode of vomiting and dizziness was documented in 
September 1972.  In July 1973, the veteran reported a 
headache for 2 1/2 weeks.  The impression was tension-type 
headaches.  

At the time of separation, distant vision was 20/20, 
bilaterally, uncorrected.  No neurologic or abdominal 
abnormality was found.  Block 76, Physical Profile (the 
PULHES block), of the examination report reflects that the 
eyes were normal.  

In November 2000, the veteran filed a claim seeking 
entitlement to service connection for a stomach condition, 
headaches, and an eye condition with a visual problem.  He 
reported continuous stomach problems since a 1973 automobile 
accident.  He reported no luck in obtaining old treatment 
records from a Dr. Baker.  He submitted a May 1999 private 
medical report that reflects rare headache, spastic colon, 
and current visual acuity.  Another private record reflects 
esophageal reflux in the 1990s.  Some records reflect 
sinusitis and rhinitis in the 1990s. 

A February 2001 VA general medical examination report 
indicates the relevant diagnoses were gastroesophageal reflux 
disease and spastic colon.  

According to a February 2001 VA eye examination report, the 
diagnoses were peripheral retinal thinning, refractive error, 
and presbyopia.

In his substantive appeal, the veteran argued that his eye-
related service connection claim was supported by Block 76 on 
his separation examination report. 

Social Security Administration (SSA) administrative and 
medical records reflect that auto accident injuries in August 
1999 caused disability.  None of these records contains 
evidence tending to relate a current disability to active 
military service, nor has the veteran ever claimed that they 
would.

The veteran underwent VA eye examination in February 2004.  
The diagnoses were peripheral retinal thinning, refractive 
error, and presbyopia.  During the examination, the veteran 
reported that his eyes were scratched in 1978 by fiberglass 
insulation material.  He began wearing eyeglasses in 1984.  
The examiner reviewed the claims file and opined that the eye 
disorders were unrelated to active service.  

According to a February 2004 VA Stomach, Duodenum, and 
Peritoneal Adhesions examination report, the examiner 
reviewed the claims file and noted abdominal trauma in a 1973 
auto accident.  The veteran reported recurring symptoms since 
active service.  The examiner noted that irritable bowel 
syndrome was found about 5 years ago.  The diagnoses were 
history of chronic indigestion likely related to irritable 
bowel syndrome and gastroesophageal reflux disease.  The 
examiner concluded that the in-service episode of vomiting 
and dizziness was unlikely to be related to the current 
digestive symptoms.  

The veteran was also accorded a VA neurological compensation 
examination in February 2004.  The examiner reviewed the 
claims file and noted that the veteran claimed that headaches 
began in 1972 during Army training when a grenade exploded 
nearby.  Since then, intermittent headaches had been 
experienced.  After reviewing the symptoms and claim file, 
the VA examiner felt that it was unlikely that migraine 
headaches were related to the trauma suffered in 1972, but 
were related to the trauma suffered in 1973, although they 
had progressed since active service.  The diagnosis was 
"Headaches related to previous trauma."  

Analysis 

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Because no chronic condition, such as an ulcer, was shown 
during active service, and the current stomach disorders are 
attributed to irritable bowel syndrome and gastroesophageal 
reflux disease (GERD), competent medical evidence tending to 
relate either of these two disorders to active military 
service is necessary.  Combee, supra.  In this case, the 
medical evidence indicates that it is unlikely that these 
disorders are related to active service.  

Although the veteran has reported continuous symptoms since 
active service, his separation examination report does not 
note such symptoms.  The Board attaches more weight to the 
examination report than to the veteran's personal 
recollection of events that occurred in 1974.  

The veteran has attributed stomach disorders to active 
military service, however, he does not have specialized 
training in a health care field and it is not contended 
otherwise.  Lay statements are considered to be competent 
evidence of symptoms of disease, disability, an injury; 
however, when the determinative issue involves a question of 
medical nature, such as the etiology, as here, only those who 
have specialized training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

After weighing all the competent evidence, the Board finds 
that the preponderance of it is against entitlement to 
service connection for a stomach disorder.  Thus, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107; Gilbert, supra.  The Board must therefore deny 
entitlement to service connection for a stomach disorder.  

Concerning the migraine headaches, competent medical evidence 
tending to relate the migraine headaches to active military 
service is necessary.  Combee, supra.  In this case, a VA 
examiner has reviewed the history and has found such a 
relationship.  No competent evidence to the contrary has been 
submitted.  Thus, considering all the evidence of record, the 
Board finds that the evidence supports service connection for 
chronic headaches.  

With respect to any claimed disabling visual disorder, the 
current diagnoses are peripheral retinal thinning, refractive 
error, and presbyopia.  The veteran argued that his eye-
related service connection claim was supported by Block 76 on 
his separation examination report; however, Block 76 
indicates that the eyes were normal and therefore does not 
support his claim at all.  The veteran has not claimed that 
any symptom has been continuous since active service; rather, 
he reported one incident of eye trauma due to fiberglass 
particles, which occurred years after active service.  The VA 
examiner has found that the diagnosed eye disorders are not 
related to any event that occurred during active service.  
Moreover, refractive error is not a disability for which 
service connection may be granted because it is not a disease 
or injury within the meaning of VA regulations.  38 C.F.R. 
§ 3.303 (c).   

After considering all of the evidence, the Board finds that 
the preponderance of it is against entitlement to service 
connection for a visual disorder.  Thus, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107; 
Gilbert, supra.  The Board must therefore deny entitlement to 
service connection for a visual disorder.  




ORDER

Service connection for a stomach disorder is denied.  

Service connection for chronic headaches is granted.  

Service connection for is a vision disorder is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


